Citation Nr: 1505364	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 30, 2007 for service connection for prostate cancer.

2.  Whether the service-connected prostate cancer is permanently and totally disabling.   


REPRESENTATION

Veteran represented by:   Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1968 to September 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for prostate cancer and assigned an initial 40 percent disability rating, effective November 30, 2007 (the date the service connection claim was received by VA).  During the pendency of this appeal, the Veteran moved and the agency of original jurisdiction (AOJ) is currently the VA RO in Houston, Texas.  In a June 2011 rating decision, the AOJ granted a 100 percent rating for the service-connected prostate cancer, effective January 28, 2010.  In a December 2011 rating decision, the AOJ granted an earlier effective date of November 5, 2009 for the assignment of the 100 percent disability rating.  In August 2012 and September 2014 rating decisions, the AOJ continued the 100 percent disability rating assigned for prostate cancer.

In December 2014, the Veteran and his spouse testified at a personal hearing in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The ancillary issue of whether the service-connected prostate cancer is permanently and totally disabling is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era

2.  The Veteran filed a claim for service connection for prostate cancer, to include as secondary to exposure to herbicides, received by VA on November 30, 2007.

3.  An October 2008 rating decision granted service connection for prostate cancer as due to herbicide exposure, effective November 30, 2007.

4.  No claim for service connection for prostate cancer, to include as due to herbicide exposure, was received prior to November 30, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to November 30, 2007 for the award of service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.309, 3.326(a), 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed below, the resolution of an appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Further, the Board is remanding the issue of whether the service-connected prostate cancer is permanently and totally disabling.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Earlier Effective Date for Prostate Cancer

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

Effective on November 7, 1996, VA amended 38 C.F.R. § 3.309(e) to add prostate cancer to the list of diseases associated with exposure to certain herbicide agents.  See 61 Fed. Reg. 57,586-57,589.  The intended effect of this amendment was to establish presumptive service connection for this disease based on herbicide exposure.  The final rule is applicable to claims received by VA on or after November 7, 1996, and to claims pending before VA on that date.

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R.        § 3.114(a)(2), (3).

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States,         284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, in this case, prostate cancer.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Veteran asserts that in the October 2008 rating decision on appeal the AOJ should have assigned an effective date earlier than November 30, 2007 for service connection for prostate cancer.  Specifically, in the August 2009 substantive appeal (on a VA Form 9), the Veteran contended that the diagnosis and treatment of the prostate cancer began in May 2004, which he contended entitled him to an effective date of June 2004.  See also December 2009 notice of disagreement.  At the December 2014 Board hearing, the Veteran contended that he wrote "Agent Orange" on an original September 1992 claim for service connection and, while not specifically claiming prostate cancer, he was subsequently diagnosed with prostate cancer secondary to herbicide exposure; therefore, the Veteran contended that he is entitled to an earlier effective date of at least May 2004.

The Veteran served in the Republic of Vietnam during the Vietnam Era.  A March 29, 2004 VA urology report notes that the Veteran underwent a prostate biopsy and transrectal ultrasound.  April 2004 VA and Army medical center treatment records note that the Veteran was diagnosed with adenocarcinoma of the prostate - i.e., prostate cancer.  On November 30, 2007, VA received a claim in which the Veteran, in pertinent part, sought service connection for prostate cancer as a result of herbicide exposure.  In October 2008, the Veteran was presumptively service connected for prostate cancer due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e), effective November 30, 2007 (the date of receipt of the service connection claim).   

The Board finds that there was no correspondence received by VA prior to November 30, 2007 that can be construed as a claim for service connection for prostate, to include as due to herbicide exposure.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for prostate cancer is the November 30, 2007 written statement from the Veteran.  On the original September 1992 claim for service connection, the Veteran specifically requested service connection for "Agent Orange on chest."  While the Veteran did write "Agent Orange" on the September 1992 claim, the Veteran did not indicate that he had prostate cancer or claim service connection for any such disorder.  Further, at a November 1992 VA examination, the Veteran contended that he had a chest rash related to exposure to Agent Orange while in Vietnam.  The Veteran was not diagnosed with prostate cancer until April 2004.  The Board finds that the Veteran's September 1992 application and other supporting statements and submissions may not reasonably be viewed as indicating an intent to apply for compensation for the covered herbicide disability, in this case, prostate cancer.  See 38 C.F.R. § 3.816(c)(2).  

Further, while the Veteran is a Nehmer class member pursuant to 38 C.F.R. § 3.816, the claim for service connection for prostate cancer was not received by VA between May 3, 1989 and November 7, 1996 (the date prostate cancer was added to the list of diseases associated with exposure to herbicide agents); therefore, the effective date of the grant of service connection is determined pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(2).    

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in September 1992, he did not file a claim for service connection for prostate cancer within one year of separation, he first filed the claim for service connection for prostate cancer as due to herbicide exposure on November 30, 2007, and an effective date of November 30, 2007 for the grant of service connection for prostate cancer was assigned.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than November 30, 2007 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to November 30, 2007 for the award of service connection for prostate cancer is not warranted.


ORDER

An earlier effective date prior to November 30, 2007 for the grant of service connection for prostate cancer as due to herbicide exposure is denied.


REMAND

Whether Permanent and Total Disability Rating for Prostate Cancer

In a September 2014 rating decision, the AOJ continued the 100 percent disability rating assigned for the service-connected prostate cancer, but noted that, because there is a likelihood of improvement, the 100 percent rating should not be considered permanent and is subject to a future examination.  In a November 2014 written statement, the Veteran expressed disagreement with the ancillary finding that the 100 percent disability rating was not permanent.  The Veteran contended that, in order to slow further progression of the prostate cancer, his doctor had ordered life-long hormonal suppression treatment.   

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

While the Veteran is currently in receipt of a 100 percent disability rating based on active malignancy and is not currently rated based on residuals of prostate cancer,  the Board will liberally construe the Veteran's November 2014 written statement as a notice of disagreement with the ancillary finding in the September 2014 rating decision that the 100 percent disability rating currently assigned is not permanent.  The November 2014 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement as to the question of permanency of the total rating.  

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the AOJ, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board will remand the issue of whether the service-connected prostate cancer is permanently and totally disabling for issuance of a statement of the case.    

Accordingly, the issue of whether the service-connected prostate cancer is permanently and totally disabling is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of whether the service-connected prostate cancer is permanently and totally disabling.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


